              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 JULIE VOEKS,

                            Plaintiff,              Case No. 18-CV-1781-JPS
 v.

 FINANCIAL RECOVERY SERVICES
                                                                    ORDER
 INC.,

                            Defendant.


       On January 23, 2019, the plaintiff filed a notice of voluntary dismissal

of this action with prejudice and without costs assessed to any party.

(Docket #7). The Court herewith adopts that notice. See Fed. R. Civ. P.

41(a)(1)(A)(i). The plaintiff’s pending motion for class certification will be

denied as moot. (Docket #3).

       Accordingly,

       IT IS ORDERED that the plaintiff’s notice of voluntary dismissal

(Docket #7) be and the same is hereby ADOPTED; this action be and the

same is hereby DISMISSED with prejudice; and

       IT IS FURTHER ORDERED that the plaintiff’s motion for class

certification (Docket #3) be and the same is hereby DENIED as moot.

       Dated at Milwaukee, Wisconsin, this 24th day of January, 2019.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge
